Name: Commission Regulation (EC) No 1594/1999 of 20 July 1999 amending the conditions for the authorisation of an additive in feedingstuffs
 Type: Regulation
 Subject Matter: health;  food technology;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R1594Commission Regulation (EC) No 1594/1999 of 20 July 1999 amending the conditions for the authorisation of an additive in feedingstuffs Official Journal L 188 , 21/07/1999 P. 0035 - 0036COMMISSION REGULATION (EC) No 1594/1999of 20 July 1999amending the conditions for the authorisation of an additive in feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Commission Regulation (EC) No 1411/1999(2), and in particular Article 3 and Article 9j thereof,(1) Whereas the third sub-indent of the second indent of point VII(E)(1)(4) of Annex XV to the Act of Accession of Austria, Finland and Sweden authorises Sweden to maintain until 31 December 1997 its legislation restricting the use of formic acid (E 236) as an additive in feedingstuffs;(2) Whereas, in accordance with the provisions of Annex XV to the abovementioned Act, Sweden was to present a detailed scientific statement of reasons with its request for the adaptation of Community legislation in respect of the abovementioned additive;(3) Whereas Sweden forwarded its statement of reasons on 27 June and 9 December 1997;(4) Whereas the Commission is to decide on the request for the adaptation provided by Sweden with regard to formic acid;(5) Whereas the conditions for the authorisation of that preservative appear to require supplementing;(6) Whereas users of formic acid should be informed that its use for the aerobic acid preservation of moist unprocessed cereals either on its own or as a mixture with other acids where it forms more than half of the mixture is prohibited since under certain conditions it could give rise to a high aflatoxin level;(7) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS REGULATION:Article 1The conditions for the authorisation of the additive E236 formic acid), which is classed as a preservative, are hereby replaced by those set out in the Annex hereto in accordance with the provisions of Directive 70/524/EEC.Article 2Nothwithstanding Article 1, formic acid put into circulation before 1 September 1999 the labelling of which does not comply with this Regulation may remain in circulation until 31 December 1999.Article 3This Regulation shall enter into force on 1 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 164, 30.6.1999, p. 56.ANNEX">TABLE>"